Citation Nr: 0216746	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  98-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
September 1962.    

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1998 
and October 1999 of the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO).    

In an October 2001 decision, the Board denied entitlement to 
service connection for a back disability.  The appellant 
appealed to the United States Court of Appeals for Veterans' 
Claims (the Court).  

In a May 2002 order, the Court vacated the October 2001 Board 
decision and remanded the matter to the Board for 
readjudication and issuance of a new decision.  


REMAND

In an October 2002 statement, the veteran's representative 
indicated that the veteran wanted to appear for a Board 
electronic ("videoconference") hearing at the Togus 
Regional Office.  

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2002). 

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 

The RO should schedule the veteran for a 
video conference hearing before a member 
of the Board to be held at the RO in 
Togus, Maine.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

